DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0192433 (“Shin”) in view of US 2019/0012007 (“Kim”).	3
III. Response to Arguments	7
Conclusion	7


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0192433 (“Shin”) in view of US 2019/0012007 (“Kim”).
Claim 1 reads,
1. (Currently Amended) A flexible array substrate comprising: 
[1] a substrate comprising a display region, a bending region and a bonding region; 
[2a] a protective layer on a first side of the substrate, 
[2b] wherein a first surface of the protective layer is in direct contact with the substrate;
[3] a circuit layer in the bonding region and configured to be bent to the first side of the substrate through the bending region; and 
[4] a cover tape in the bonding region, 
, and 
wherein 
[6a] a first end of the cover tape is in direct contact with the circuit layer, and 
[6b] a second end of the cover tape is in direct contact with a surface of the substrate in the bonding region and facing away from the adhesive.

With regard to claim 1, Shin discloses, generally in Figs. 3-5,
1. (Currently Amended) A flexible array substrate comprising: 
[1] a substrate 311 comprising a display region 300a, a bending region 300d and a bonding region [generally around the “display pad portion DPP”, “DPP” hereafter] [¶¶ 46-47]; 
[2a] a protective layer BP1/320 on a first side [back side] of the substrate 311 [¶¶ 47, 81-82], 
[2b] wherein a first surface [top surface] of the protective layer BP1/320 is in direct contact with the substrate 311; and 
[3] a circuit layer [330 including at least “semiconductor circuit chip 335b”; ¶¶ 46, 88-89, 95] in the bonding region DPP and configured to be bent to the first side of the substrate 311 through the bending region 300d, 
[4] a cover tape 350 [¶¶ 46, 108-109, 142-145] in the bonding region DPP, 
[5] wherein a second surface [bottom surface] of the protective layer BP1/320 opposite to the first surface [top surface] is fixed to a portion of the substrate 311 in the bonding region DPP by an adhesive [318 or 318/BP2; ¶¶ 74-76, noting that 318 can be a “double-sided tape” (¶ 76) and that BP2 is also fixed to substrate 311 (¶ 72)], and 
wherein 
[6a] a first end of the cover tape 350 is in direct contact with the circuit layer 330 [noting that a first end directly contacts the “semiconductor circuit chip 335b” as shown in Figs. 4-5], and 
[6b] a second end of the cover tape 350 … facing away from the adhesive [318 or 318/BP2].  

feature [6a] of claim 1, Figs. 4 and 5 of Shin show a bottom view of the display shown in Fig. 3, with (Fig. 4) and without (Fig. 5) the “shield member 350”, i.e. the claimed “cover tape”.  Fig. 5 provides a dotted outline line where the shield member 350 is positioned.  As can be seen, a first end of the shield member 350 directly contacts the “semiconductor circuit chip 335b” part of the circuit layer 330. 
This is all of the features of claim 1 disclosed in Shin.

With regard to feature [6b] of claim 1,
[6b] a second end of the cover tape is in direct contact with a surface of the substrate in the bonding region and facing away from the adhesive.  
Although Shin shows that the cover tape 350 has additional ends and the entirety of the tape faces away from the adhesive 318 or 318/BP2, Shin does not disclose a second end of the cover tape 350 that is “in direct contact with a surface of the substrate in the bonding region”, as required by feature [6b].
Kim, like, Shin, teaches a display including a substrate having at least a flexible portion 292 having a “display driver integrated circuit 293” covered by a “protective member 2930”.  The protective member 230 includes an end that directly contacts the face 292b of the substrate 292 in the bonding region of the substrate 292 (Kim: ¶¶ 214-216; Fig. 29A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the a second end of the cover tape 350 that is “in direct contact with a surface of the substrate 311 in the bonding region [generally around DPP]”, because Kim shows that the configuration wherein the protective member 2930, i.e. the claimed cover tape, can be constrained to the bonding region of the substrate 292 around the circuit chip 293 as well as being in direct contact with the substrate 292, is suitable for protecting the circuit 293.  As such, Kim could limit the extend of the shield tape 350 to the area around the circuit chips 335b and 333 and thereby save material, and therefore manufacturing cost, by avoiding covering the bending region 300d.
Moreover, it has been held that changes in configuration of an element are not of patentable significance “absent persuasive evidence that the particular configuration of the claimed container was significant”.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Here, the only distinction in configuration between Shin’s cover tape 350 and the claimed cover tape is the extent of one end, and there is no discussion in the Instant Specification as to the particular configuration of the cover tape being “significant”.  As such, having the second end of the cover tape configured to be “in direct contact with a surface of the substrate in the bonding region” is not of patentable significance, particularly in light of Kwon’s showing the configuration of an end of the cover tape 2930 in direct contact with the substrate 292 in the bonding region. 
This is all of the features of claim 1.

With regard to claims 2-10, Choi further discloses
2. (Original) The flexible array substrate according to claim 1, wherein the protective layer BP1/320 comprises a composite film layer [i.e. back plate BP2/325(adhesive member)/ 323(cushion member)/321(heat dissipating member) [¶ 84] with multiple functions [also support if back plate BP1 is included].  
3. (Original) The flexible array substrate according to claim 2, wherein the protective layer BP1/320 comprises a heat dissipation layer 321 [¶ 84].  
BP1/320 is within the display region 300a [Fig. 3].  
5. (Original) The flexible array substrate according to claim 1, wherein the circuit layer 330 comprises a chip 335b, 333 on film 335, 331 and a flexible printed circuit 335, 331, and wherein the chip 335b, 333 on film 335, 331 is electrically connected to the flexible printed circuit 335, 331 [¶¶ 93, 97].  
6. (Currently Amended) The flexible array substrate according to claim 5, wherein the cover tape is on a side of the chip 335b, 333 on film 335, 331 away from the substrate 311 and at least partially overlaps the chip 335b, 333 on film 335, 331 [as shown in Figs. 4 and 5].
7. (Original) The flexible array substrate according to claim 1, further comprising: a touch layer 315 [¶¶ 47, 60-65] on a second side [top side] of the substrate 311 opposite to the first side [bottom side].  
8. (Original) The flexible array substrate according to claim 1, wherein the flexible array substrate comprises an organic light emitting diode array substrate [¶ 54].  
9. (Original) A display panel 310 [¶ 46] comprising the flexible array substrate according to claim 1 [supra].  
10. (Original) A display device [Fig. 1; ¶¶ 32-33] comprising the flexible array substrate according to claim 1 [supra].

III. Response to Arguments
Applicant’s arguments filed 12/28/2021 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814